                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SMRIDH THAPAR,                                   Case No. 19-cv-01473-SI
                                   8                    Plaintiff,
                                                                                          ORDER REFERRING CASE TO
                                   9              v.                                      FEDERAL PRO BONO PROJECT
                                  10     PINTEREST, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 8, 2019, the Court held a case management conference in this employment

                                  14   discrimination case. At the conference plaintiff, who is appearing pro se, requested appointment of

                                  15   counsel.

                                  16          The Court finds that appointment of counsel is appropriate and accordingly REFERS this

                                  17   case to the Federal Pro Bono Project for appointment of counsel for full-scope representation for

                                  18   the remainder of this case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 8, 2019                      ______________________________________
                                                                                      SUSAN ILLSTON
                                  23                                                  United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
